Case 1:21-cv-10280-IT Document 1 Filed 02/18/21 Page 1 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

for the
District of
Division
) Case No
) (to be filled in by the Clerk's Office)
Deenicn_ Pdr 6h, )
Plaintiffs) )
(Write the full name of each plaintiff who is Jiling this complaint. so
ff the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) LJ Yes [Jno
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-\V- )
)
)
Irodon mMedital Cyhey™ ) a
Defendant(s) ) : = =
(Write the full name of each defendant who is being sued. If the ~ na ms
names of all the defendants cannot fit in the space above, please ) “ sd oy
write “see attached” in the space and attach an additional page ) Lote to nor
with the full list of names.) mot - ‘ ui
“ 79 eter
Boos
COMPLAINT FOR A CIVIL CASE Goss 4 aes
, ud

IL The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name eso CH Dobucsan
Street Address 125 2nd Ove_
City and County bd bn
State and Zip Code MA GB24H(
Telephone Number Lol J Ast? - qo2G
E-mail Address ; aA wubee ony

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-10280-IT Document 1 Filed 02/18/21 Page 2 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name Prater wedical Center _
Job or Title (if known) _ _
Street Address ore Boston Uedieal Cee

City and County Bostory

State and Zip Code Ma

Telephone Number (yn-& K- GIO

 

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
‘

Case 1:21-cv-10280-IT Document 1 Filed 02/18/21 Page 3 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[XlFederal question CJ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal Statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

feigeie Welical Records Falsify

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) JESSICQ Dubviessn , is a citizen of the

 

 

State of (name) WMassaa hu sette 4

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional Plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) Poston Medcagl Cone , iS a citizen of
the State of (name) W'USSESA \ Sette . Or is a citizen of

(foreign nation)

 

Page 3 of 5
Case 1:21-cv-10280-IT Document 1 Filed 02/18/21 Page 4 of 6

Pro Se I (Rev. 12/16) Complaint for a Civil Case

HI.

Iv.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) :

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a Separate paragraph. Attach additional pages if needed.

Complars— Caddo

 

Relief

arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

FalsG Gohion GE Matienl Retarts oy Le. Sfahe GR Massa
Wistal vucarts ay SuMpextA $5 le adewrere toy Cay
Gina Z5%50 3

Page 4 of 5
Case 1:21-cv-10280-IT Document1 Filed 02/18/21 Page 5 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federa! Rule of Civil Procedure | 1, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Cebrunan, [0 120 2
\

Signature of Plaintiff XX \
Printed Name of Plaintiff _ oe A CS b OSS. 3Ir
)

B. For Attorneys

 

Date of signing:

 

Signature of Attorney

 

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

 

 

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 1:21-cv-10280-IT Document 1 Filed 02/18/21 Page 6 of 6

Jessica Dubuisson

Plaintiff February 2, 2021
V

Boston Medical Center

Defendant

Complaint for a Civil Case

Falsifying Medical Records

Mason Dubuisson started going to Neurology at Boston Medical Center on April 14,2019 his
Neurologist was Doctor Lugo. Mason was given a Mri on July 13, 2019 and the results were given on
August 15, 2019 with Doctor Lugo. Doctor Lugo said at the appointment that Mason had an early closure
of one of the fissures provoking his cranium formed his shape of his skull. (will have that proof for the
court proceedings) | picked up Mason Dubuisson medical records from Boston Medical Center and saw
that Doctor Lugo diagnosed Mason with something that wasn’t mentioned to me at the appointment for
the results. On Mason Dubuisson medical records from Boston Medical Center, it mentioned he had skull
lesions, most likely Begin Growths and Doctor Lugo didn’t set up an appointment to figure out what type
of skull lesions Mason actually has (will have that proof for the court proceeding). When | was finished
reading Mason Dubuisson medical records from Boston medical Center, | requested his Mri cd imaging
for the next Neurologist because | wanted to make sure Mason got the treatment he needed and that he
was diagnosed accurately. When | received Mason cd imaging from Boston Medical Center there was a
medical record in the package that had results and one of the results was that Mason Dubuisson didn’t
have skull lesions, but that wasn’t on Mason medical records from Boston Medical Center. (will have that
proof for the court proceedings) Mason Dubuisson has two sets of medical records from Boston Medical
Center the same page numbers, but has something different on there. On Mason Dubuisson medical
records from Boston Medical Center there is more than one page number with this issue for the two sets
of medical records that | have (will have that proof for the court proceedings). | filed a case in Boston
Superior Court on July 30, 2020 and had a court date with Boston Medical Center. Boston Medical Center
did a Motion to Dismiss and the Judge granted their motion because the judge didn’t think | had enough

evidences and my compliant wasn’t in plain statement. I’m asking to transfer my case to Federal Court
because of the reasons | mentioned in my complaint.

The Plaintiff.

Jessica Dubuisson
